DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed June 2, 2021 (hereinafter “Reply”).
Claims 1 and 13 are amended.
Claims 3, 12, 15, and 23 are cancelled.
Claims 1, 2, 4-11, 13, 14, and 16-22 are pending.

Information Disclosure Statement
The information disclosure statement filed June 2, 2021 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 9, and 10 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Garcia Navarro (U.S. Pub. No. 2016/0184704 A1) (hereinafter “Garcia”) in view of Todd (U.S. Pub. No. 2018/0316944 A1).

Claim 1: Garcia, as shown, discloses the following limitations:
A computer implemented method for generating an interactive multimedia video game for a user during a viewing of a video program by the user, the method being implemented in a host computer having one or more physical processors programmed with computer program instruction (see at least ¶ [0083]: FIG. 10 shows diagram 1100 of one implementation of a computing system for implementing a simulated video game channel system 310. FIG. 10 includes a computing system 300 that may be utilized to implement simulated video game channel system 310 with features and functions as described above. One or more general-purpose or special-purpose computing systems may be used to implement the simulated video game channel system 310. More specifically, the computing system 300 may include one or more distinct computing systems present having distributed locations, such as within a set-top box, or within a personal computing device. In addition, each block shown may represent one or more such blocks as appropriate to a specific embodiment or may be combined with other blocks. Moreover, the various blocks of the simulated video game channel system 310 may physically reside on one or more machines, which may use standard inter-process communication mechanisms (e.g., TCP/IP) to communicate with each other. Further, the simulated video game channel system 310 may be implemented in software, hardware, firmware or in some combination to achieve the capabilities described in Garcia; see also at least ¶¶ [0084]-[0090]; see also at least ¶ [0020]: FIG. 1 contains diagram 500 that shows one implementation of a simulated video game channel. A user 20 is able to communicate  that, when executed by the one or more physical processors, cause the host computer to perform the method, the method comprising: 
receiving metadata associated with the video program, wherein the video program is delivered to the user through a first media channel and viewed through a first graphical user interface (see at least ¶ [0021]: communications network 36 also provides information in the form of an electronic programming guide 34 that describes the name, in addition to other information, about audiovisual programs that are available on different channels at various time slots. By viewing electronic programming guide 34, a user 20 is able to determine what programs are available for desire viewing; see also at least ¶ [0023]: user 20 is able to connect video game console 26 to a set-top box 30 and to control the video game console 26 using video game controller 24. In different implementations, a single device may be used to control both the video game console 26 and the set-top box 30. In other implementations, these devices may be combined into one unit. In still other implementations, the user 20 is able to connect laptops, PCs, smart phones, tablets or any other device to the set-top box 30 in order to simulate a channel, displayable on an electronic program guide 34, that shows video game action as a channel; see also at least ¶ [0025]: information about all video game channels, including public and private channels, may be stored in an online video game database 42 to which all video distribution service subscribers have access; see also at least ¶ [0027]: some or all of this information may also be found on the online video gaming database 42. The online video gaming database 42 and local video gaming database 40 may synchronize periodically in order to add new public channels that exist in the online video gaming ; 
semantically analyzing the metadata to determine a context of the video program (see at least ¶ [0028]: the set-top box 30 will use information in the local video gaming database 40 to build the video game channels in the electronic programming guide information 34. In order to do this, the set-top box 30, may combine event information, for example from Event Information Tables sent with linear programming via communications network 36 or included as metadata with events, such as with video-on-demand (VOD) movies or other programming; see also at least ¶ [0029]: both the online video gaming database 42 and local video gaming database 40 contain information regarding the genres of different video games. This information may be used by a recommendation engine in order to recommend other video games or audiovisual broadcast programming events from a service provider. Note that audiovisual broadcast events may come from satellite networks, cable networks, internet protocol television networks, terrestrial broadcast television and the like. For example, if user 20 either joins, plays, or watches a video game such as Jurassic Park™, then the recommendation engine may flag movies or other audiovisual programming events that are tagged with the genres of adventure, sci-fi or action, and recommend them to the user 20; see also at least ¶ [0076]: FIG. 9 shows a flow diagram 1050 of one implementation of providing recommendations for audiovisual broadcast ZV to a user based on the user's video game playing and viewing history; see also at least ¶ [0077]-[0078]); 
based on the context of the video program, […], recommending an interactive multimedia game and generating a second graphical user interface, via a second media channel, to display the recommendation, wherein the recommendation comprises a first option associated with engaging in the interactive multimedia game […] (see at least ¶ [0027]; see also at least ¶ [0030]: a user 20 may be offered a special communication channel to enable the user 20 to communicate with other players playing a video game identified with a channel in electronic programming guide information 34. This communication channel may be public, e.g., visible to all players, or private, e.g., only visible to some other participants. The players may be able to talk with each other while the communication channel  specification defines separate media channel at ¶ [0060] as having using at least one different layer of the seven-layer OSI model of communications, but that this claim being analyzed does not specify that the first and second media channels are separate media channels); 
receiving, at the host computer, data indicative of whether the user selected the first option (see at least ¶¶ [0022] and [0027]-[0030]; see also at least ¶ [0049]: if there are invitations, then at step 118 the user is prompted to join the private channel. At step 120 if the user accepts the invitation, then at step 124 the user joins the private channel, which may include sending an acknowledgement by communication back to the individual who invited the user 20 to join the channel. At step 126, the online video gaming database and local video gaming database are updated to include the new participant. At step 127, if the user wishes to join another channel, then the method moves to step 122; see also at least ¶ [0052]: the user 20 may connect the video game console 26 to the set-top box 30 and request to play “Final Fantasy.” If ; and 
using the host computer, delivering, through the second media channel, the interactive multimedia game if the data is indicative of the user selecting the first option (see at least ¶ [0049]: if there are invitations, then at step 118 the user is prompted to join the private channel. At step 120 if the user accepts the invitation, then at step 124 the user joins the private channel, which may include sending an acknowledgement by communication back to the individual who invited the user 20 to join the channel. At step 126, the online video gaming database and local video gaming database are updated to include the new participant. At step 127, if the user wishes to join another channel, then the method moves to step 122; see also at least ¶ [0052]: the user 20 may connect the video game console 26 to the set-top box 30 and request to play “Final Fantasy.” If so, the method proceeds to step 132 to determine whether the user wants to join the public channel as either a viewer or a game player; see also at least ¶¶ [0020]-[0022], [0027]-[0030] and [0076]-[0090]).

Garcia does not explicitly disclose, but Todd, a shown, teaches the following limitations:
while the video program is still being displayed through the first graphical user interface (see at least ¶ [0203]: the system displays marketing or advertising material based on the content of displayed video containers. The system may open up a new video container to display the advertising material. The system may overlay a video container with a partially transparent video container whose content comprises related advertising material. The advertising material may comprise one or more of advertisements, videos, order forms, surveys, games, promotional websites, linked social websites, and the like; see also at least ¶ [0268]: the video display system 46 may also be configured so that one or more of the video containers 2450 may be floating above other content in other video containers 2450 so that one of the video containers 2450 may layer or partial layer over other video containers 2450 and display content selected by or delivered from an internet advertising connector. One such connector is known as Twitch™. Placement of such advertising may be done automatically. In examples where the users 2620 
wherein the second graphical user interface is overlaid on a portion of the first graphical user interface such that the video program in the first graphical user interface remains visible (see at least ¶¶ [0203], [0268], and [0272] and the analysis above). 

Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for combining different content sources taught by Todd with the systems for merging television and game channels disclosed by Garcia, because the claimed invention is merely a combination of old elements (the techniques for combining different content sources taught by Todd and the systems for merging television and game channels disclosed by Garcia), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 2: The combination of Garcia and Todd teaches the limitations as shown in the rejections above. Further, Garcia, as shown, discloses the following limitations:
wherein recommending the interactive multimedia game further comprises identifying the interactive multimedia game based on the context of the program from a game database (see at least ¶ [0025]: information about all video game channels, including public and private channels, may be stored in an online video game database 42 to which all video distribution service subscribers have access; see also at least ¶¶ [0026]-[0029], [0034], [0037], [0041], and [0048]-[0049]).

Claim 4: The combination of Garcia and Todd teaches the limitations as shown in the rejections above. Further, Garcia, as shown, discloses the following limitations:
wherein the video program is at least one of a broadcast television or Internet-based streaming program (see at least ¶ [0020]: examples of a communications network 36 includes audiovisual broadcast content that is provided by content distributors such as Dish Network™ and DirecTV™; see also at least ¶¶ [0022], [0024], [0029], [0034], [0076], [0079], [0082], [0084]-[0086], and [0089]).

Claim 9: The combination of Garcia and Todd teaches the limitations as shown in the rejections above. Further, Garcia, as shown, discloses the following limitations:
using the host computer, directing the user to a game server if the user interacts with the second graphical user interface (see at least ¶ [0049]: if there are invitations, then at step 118 the user is prompted to join the private channel. At step 120 if the user accepts the invitation, then at step 124 the user joins the private channel, which may include sending an acknowledgement by communication back to the individual who invited the user 20 to join the channel. At step 126, the online video gaming database and local video gaming database are updated to include the new participant. At step 127, if the user wishes to join another channel, then the method moves to step 122; see also at least ¶ [0052]: the user 20 may connect the video game console 26 to the set-top box 30 and request to play “Final Fantasy.” If so, the method proceeds to step 132 to determine whether the user wants to join the public channel as either a viewer or a game player; see also at least ¶¶ [0004], [0020]-[0022], [0027]-[0030] and [0076]-[0090]).

Claim 10: The combination of Garcia and Todd teaches the limitations as shown in the rejections above. Further, Garcia, as shown, discloses the following limitations:
wherein the semantically analyzing the metadata to determine a context of the video program comprises determining at least one event in the video program (see at least ¶ [0028]: he set-top box 30 will use information in the local video gaming database 40 to build the video game channels in the .


Claims 5-7, 11, 13-18, and 20-22 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Garcia Navarro (U.S. Pub. No. 2016/0184704 A1) (hereinafter “Garcia”) in view of Todd (U.S. Pub. No. 2018/0316944 A1) and further in view of Miura et al. (U.S. Pub. No. 2014/0179439 A1) (hereinafter “Miura”).

Claim 5: The combination of Garcia and Todd teaches the limitations as shown in the rejections above.
Garcia does not explicitly disclose, but Miura, a shown, teaches the following limitations:
accessing a social network feed based on the metadata (see at least ¶ [0114]: It will be appreciated that games can be full version game titles, but can also be mini versions of limited versions, each of which may be a portion of a full version game title or be limited in some capacity as compared to the full version game title. A friends listing 1004 lists friends of the current user in a social network .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for using social network activity taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because Miura at ¶ [0131] that by using its techniques, a user receives notifications of friend’s activities that are of potential interest to the user. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for using social network activity taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because the claimed invention is merely a combination of old elements (the techniques for using social network activity taught by Miura, techniques for combining different content sources taught by Todd, and the systems for merging television and game channels disclosed by Garcia), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 6: The combination of Garcia, Todd, and Miura teaches the limitations as shown in the rejections above.
Garcia does not explicitly disclose, but Miura, a shown, teaches the following limitations:
semantically analyzing the social network feed to determine the context of the video program (see at least ¶ [0118]: interface provides an option to the primary user to request to join the gaming session of a secondary user who is currently online For example, the primary user may view the secondary user's live gameplay feed and wish to join the secondary user's gameplay. In one embodiment, activation of the option sends a request to the secondary user notifying the secondary user that the primary user wishes to join their session. If the secondary accepts the request, then a multiplayer mode of the video game is initiated, facilitating multiplayer gameplay by the first and second users. In another embodiment, two or more secondary users may already be engaged in multiplayer gameplay. In such an embodiment, the primary user can send a request to join the multiplayer gameplay. Upon acceptance of the request by one of the secondary users (e.g. a designated host of the gameplay session), the primary user is able to join the multiplayer session of the video game. It should be appreciated that the aforementioned interface showing live gameplay feeds of secondary users facilitates the primary user joining the gameplay of secondary users after being able to see their gameplay; see also at least ¶¶ [0026], [0114]-[0115], and [0129]-[0132]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for using social network activity taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because Miura at ¶ [0118] that by using its techniques, a user receives notifications of friend’s activities that are of potential interest to the user and can be presented with the option for joining live feeds that “facilitates the primary user joining the gameplay of secondary users after being able to see their gameplay.” See M.P.E.P. § 2143(I)(G).


Claim 7: The combination of Garcia and Todd teaches the limitations as shown in the rejections above. 
Garcia does not explicitly disclose, but Miura, a shown, teaches the following limitations:
wherein the interactive multimedia game is configured as a downloadable executable that, if activated by the user, allows the user to engage with the interactive multimedia game (see at least ¶ [0143]: the minigame code can be generated at the console and uploaded to a cloud system and made available for download by other users. In another embodiment, the minigame code is generated by the cloud system after receiving the selected portion of the users gameplay input data and game state metadata. The cloud system processes the selected portion of the users gameplay input data and game state metadata to generate the minigame code based on videogame code stored in the cloud system. Once generated, the minigame can be made available for cloud-based gaming wherein execution of the minigame occurs in the cloud-based system, but can also be made available for download to traditional console-based systems for execution on the console to facilitate console-based gameplay of the minigame. In this manner, minigame’s can be created and played by both users of console-based video gaming systems and users of cloud-based video gaming systems).

Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for automatically-generating mini-games for cloud-gaming taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because the claimed invention is merely a combination of old elements (the techniques for automatically-generating mini-games for cloud-gaming taught by Miura, the techniques for combining different content sources taught by Todd, and the systems for merging television and game channels disclosed by Garcia), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 11: The combination of Garcia and Todd teaches the limitations as shown in the rejections above. 
Garcia does not explicitly disclose, but Miura, as shown, teaches the following limitations:
wherein determining the at least one event comprises determining one or more of identity of persons in the video program, actions performed in the video program, and goals achieved in the video program (see at least ¶ [0095]: a scene can be both geographic and temporal in nature. That is, the scene may not only define a geographic region within a virtual space defined by the video game, but may also .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for automatically-generating mini-games for cloud-gaming taught by Miura with the systems for merging television and game channels disclosed by Garcia, because Miura at ¶ [0139] that by using its techniques, “users can enjoy multi-portion game demos which provide a better sense of the scope of the full videogame, and which can feature gameplay in a continuous manner from one portion to the next.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for automatically-generating mini-games for cloud-gaming taught by Miura with the systems for merging television and game channels disclosed by Garcia, because the claimed invention is merely a combination of old elements (the techniques for automatically-generating mini-games for cloud-gaming taught by Miura and the systems for merging television and game channels disclosed by Garcia), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 13: Garcia, as shown, discloses the following limitations:
A computer implemented method for generating an interactive multimedia game for a user during a viewing of a video program by the user, the method being implemented in a host computer having one or more physical processors programmed with computer program instructions (see at least ¶ [0083]: FIG. 10 shows diagram 1100 of one implementation of a computing system for implementing a simulated video game channel system 310. FIG. 10 includes a computing system 300 that may be utilized to implement simulated video game channel system 310 with features and functions as described above. One  that, when executed by the one or more physical processors, cause the host computer to perform the method, the method comprising: 
receiving metadata associated with the video program, wherein the video program is delivered to the user through a first media channel and viewed through a first graphical user interface, wherein the program is viewed on a first graphical user interface (see at least ¶ [0021]: communications network 36 also provides information in the form of an electronic programming guide 34 that describes the name, in addition to other information, about audiovisual programs that are available on different channels at various time slots. By viewing electronic programming guide 34, a user 20 is able to determine what ; 
analyzing the metadata to determine a context of the video program (see at least ¶ [0028]: the set-top box 30 will use information in the local video gaming database 40 to build the video game channels in the electronic programming guide information 34. In order to do this, the set-top box 30, may combine event information, for example from Event Information Tables sent with linear programming via communications network 36 or included as metadata with events, such as with video-on-demand (VOD) movies or other programming; see also at least ¶ [0029]: both the online video gaming database 42 and local video gaming database 40 contain information regarding the genres of different video games. This information may be used by a recommendation engine in order to recommend other video games or audiovisual broadcast programming events from a service provider. Note that audiovisual broadcast events may come from satellite networks, cable networks, internet protocol television networks, terrestrial broadcast television and the like. For example, if user 20 either joins, plays, or watches a video game such as Jurassic Park™, then the recommendation engine may flag movies or other audiovisual programming events that are tagged with the genres of adventure, sci-fi or action, and recommend them to the user 20; ; 
based on the context of the video program, recommending the interactive multimedia game and generating a second graphical user interface, via a second media channel, to display the recommendation […], wherein the recommendation comprises a first option associated with engaging in the interactive multimedia game […] (see at least ¶ [0027]; see also at least ¶ [0030]: a user 20 may be offered a special communication channel to enable the user 20 to communicate with other players playing a video game identified with a channel in electronic programming guide information 34. This communication channel may be public, e.g., visible to all players, or private, e.g., only visible to some other participants. The players may be able to talk with each other while the communication channel carries the audio. In other implementations, a player can talk to other players and the audio communication is translated into text messages that would be displayed on the television display 28; see also at least ¶ [0022]: the electronic programming guide 34 may also contain information about video game channels that are available for the user 20 either view or to play. In this way, the user 20 is able to view the electronic programming guide 34 and to get information on channels available to the user 20 either watching audiovisual broadcast content or watching or playing video games; see also at least ¶ [0024]: connecting the video game console 26 to the set-top box 30, the set-top box 30 will manage to connect all the players to the same video game through communications network 36, and to display the action to the individual user on television display 28. The action as displayed will be associated with the channel that may be accessed through the electronic programming guide 34 as a regular channel; see also at least ¶¶ [0076]-[0078]; see also at least ¶ [0079]: at step 266, the method determines, based on the received history, recommended audiovisual content; see also at least ¶ [0082]: video game channels maybe also recommended based on the viewing habits of broadcast television content or on the viewing or playing habits on other video game channels; Examiner notes that applicant’s specification defines separate media channel at ¶ [0060] as having using ; 
receiving, at the host computer, data indicative of whether the user selected the first option (see at least ¶¶ [0022] and [0027]-[0030]; see also at least ¶ [0049]: if there are invitations, then at step 118 the user is prompted to join the private channel. At step 120 if the user accepts the invitation, then at step 124 the user joins the private channel, which may include sending an acknowledgement by communication back to the individual who invited the user 20 to join the channel. At step 126, the online video gaming database and local video gaming database are updated to include the new participant. At step 127, if the user wishes to join another channel, then the method moves to step 122; see also at least ¶ [0052]: the user 20 may connect the video game console 26 to the set-top box 30 and request to play “Final Fantasy.” If so, the method proceeds to step 132 to determine whether the user wants to join the public channel as either a viewer or a game player; see also at least ¶¶ [0076]-[0082]); 
using the host computer, delivering, through the second media channel, the interactive multimedia game if the data is indicative of the user selecting the first option (see at least ¶ [0049]: if there are invitations, then at step 118 the user is prompted to join the private channel. At step 120 if the user accepts the invitation, then at step 124 the user joins the private channel, which may include sending an acknowledgement by communication back to the individual who invited the user 20 to join the channel. At step 126, the online video gaming database and local video gaming database are updated to include the new participant. At step 127, if the user wishes to join another channel, then the method moves to step 122; see also at least ¶ [0052]: the user 20 may connect the video game console 26 to the set-top box 30 and request to play “Final Fantasy.” If so, the method proceeds to step 132 to determine whether the user wants to join the public channel as either a viewer or a game player; see also at least ¶¶ [0020]-[0022], [0027]-[0030] and [0076]-[0090]).

Garcia does not explicitly disclose, but Todd, a shown, teaches the following limitations:
while the video program is still being displayed through the first graphical user interface (see at least ¶ [0203]: the system displays marketing or advertising material based on the content of displayed video containers. The system may open up a new video container to display the advertising material. The system may overlay a video container with a partially transparent video container whose content comprises related advertising material. The advertising material may comprise one or more of advertisements, videos, order forms, surveys, games, promotional websites, linked social websites, and the like; see also at least ¶ [0268]: the video display system 46 may also be configured so that one or more of the video containers 2450 may be floating above other content in other video containers 2450 so that one of the video containers 2450 may layer or partial layer over other video containers 2450 and display content selected by or delivered from an internet advertising connector. One such connector is known as Twitch™. Placement of such advertising may be done automatically. In examples where the users 2620 or other viewers are connected through the IP stream 2402 to a live internet broadcast or similar event, advertising content may be pushed from a host of the IP stream 2402 to users 2602 and other viewers through the video display system 46. Advertising content may be added live during a show, an event, or the like on the video display device 38 by a host of the IP stream in full screen, part screen, overlays, floating transparent overlays, or a host of other options. The advertising content may also be configured to be interactive with the users 2602. In one example, an advertisement for a beverage is run and includes the directions for all who are watching “to press your approve button on your phone.” In this example, when 2,000 of the users 2602 hit their approve button on their network connected devices 39, 2604 within a predetermined duration, such as the next 15 seconds, all of the users 2602 who hit their approve button may receive a coupon for free beverage from the advertiser sent directly to their network connected devices 39, 2604. In these examples, the video display system 46 may make this type of deep interaction advertising possible and may provide analytics on the experience based the interaction of the users 2602, their connected network devices 39, 2604, interaction with the teleconference and telepresence system 2700, and the like; see also at least ¶ [0272]: Under control of a user, such as through use of a user input device 3022 (such as a touchscreen of a mobile phone, tablet, remote control, home automation controller 
wherein the second graphical user interface is overlaid on a portion of the first graphical user interface such that the video program in the first graphical user interface remains visible (see at least ¶¶ [0203], [0268], and [0272] and the analysis above). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for combining different content sources taught by Todd with the systems for merging television and game channels disclosed by Garcia, because Todd teaches at ¶ [0021] that its techniques “enable an integration of Internet content and video content” as well as “allow a content creator, distributor, and/or owner to directly engage with an end viewer via Internet access over an Internet video container at the same time the video content is broadcast. This engagement provides a new infrastructure for new ideas to enhance entertainment, social interaction, advertisements, the point of sale, and other benefits for the industry.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for combining different content sources taught by Todd with the systems for merging television and game channels disclosed by Garcia, because the claimed invention is merely a combination of old elements (the techniques for combining different content sources taught by Todd and the systems for merging television and game channels disclosed by Garcia), in the combination each element merely would have performed the same function as 

Garcia does not explicitly disclose, but Miura, as shown, teaches the following limitations:
creating an interactive multimedia game based on the context of the program (see at least ¶ [0134]: the game state analyzer 614 can be configured to analyze the game state variables of a user’s recorded gameplay. Based on the analysis of the user’s recorded gameplay, various regions of interest of the user's recorded gameplay can be defined and presented to the user as possible selections from which to generate a game slice. For example, a region of gameplay characterized by high levels of activity for certain game state variables might define a selection of the user’s recorded gameplay. It should be appreciated that the level of activity for a given game state variable can be based on various factors such as a level of intensity, a frequency of activation, a duration of sustain, etc. In some embodiments, the analysis of the game state variables can entail searching for regions of gameplay wherein the levels of activity of two or more different game state variables are correlated in a predefined manner, e.g. the two or more variables have high levels of activity simultaneously. A high level of activity can be determined based on a predefined threshold; see also at least ¶ [0135]: a region of interest of the user’s recorded gameplay may be automatically determined based on threshold detection of any one or more of the following: one or more user inputs, rate of user input, frequency of input, repeats of types of inputs, occurrences of input patterns, combination inputs (e.g. combo keys), motion vectors, pressure exerted on a controller, excitation of a user (e.g. detected based on captured image or audio data of the user); see also at least ¶¶ [0102], [0108], [0133], and [0136]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for automatically-generating mini-games for cloud-gaming taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because Miura at ¶ [0139] that by using its techniques, “users can enjoy 
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for automatically-generating mini-games for cloud-gaming taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because the claimed invention is merely a combination of old elements (the techniques for automatically-generating mini-games for cloud-gaming taught by Miura, the techniques for combining different content sources taught by Todd, and the systems for merging television and game channels disclosed by Garcia), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 14: The combination of Garcia, Todd, and Miura teaches the limitations as shown in the rejections above. Further, Garcia, as shown, discloses the following limitations:
wherein recommending the interactive multimedia game further comprises identifying the interactive multimedia game based on the context of the program from a game database (see at least ¶ [0025]: information about all video game channels, including public and private channels, may be stored in an online video game database 42 to which all video distribution service subscribers have access; see also at least ¶¶ [0026]-[0029], [0034], [0037], [0041], and [0048]-[0049]).

Claim 16: The combination of Garcia, Todd, and Miura teaches the limitations as shown in the rejections above.
Garcia does not explicitly disclose, but Miura, as shown, teaches the following limitations:
accessing a social network feed based on the metadata (see at least ¶ [0114]: It will be appreciated that games can be full version game titles, but can also be mini versions of limited versions, each of which may be a portion of a full version game title or be limited in some capacity as compared to .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for using social network activity taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because Miura at ¶ [0131] that by using its techniques, a user receives notifications of friend’s activities that are of potential interest to the user. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for using social network activity taught by Miura (as modified by Todd) with the systems for merging television and game channels disclosed by Garcia, because the claimed invention is merely a combination of old elements (the techniques for using social network activity taught by Miura, the techniques for combining different content sources taught by Todd, and the systems for merging television and game channels disclosed by Garcia), in the combination each element merely would have performed the same function as it did 

Claim 17: The combination of Garcia, Todd, and Miura teaches the limitations as shown in the rejections above.
Garcia does not explicitly disclose, but Miura, as shown, teaches the following limitations:
semantically analyzing the social network feed to determine the context of the video program (see at least ¶ [0118]: interface provides an option to the primary user to request to join the gaming session of a secondary user who is currently online For example, the primary user may view the secondary user's live gameplay feed and wish to join the secondary user's gameplay. In one embodiment, activation of the option sends a request to the secondary user notifying the secondary user that the primary user wishes to join their session. If the secondary accepts the request, then a multiplayer mode of the video game is initiated, facilitating multiplayer gameplay by the first and second users. In another embodiment, two or more secondary users may already be engaged in multiplayer gameplay. In such an embodiment, the primary user can send a request to join the multiplayer gameplay. Upon acceptance of the request by one of the secondary users (e.g. a designated host of the gameplay session), the primary user is able to join the multiplayer session of the video game. It should be appreciated that the aforementioned interface showing live gameplay feeds of secondary users facilitates the primary user joining the gameplay of secondary users after being able to see their gameplay; see also at least ¶¶ [0026], [0114]-[0115], and [0129]-[0132]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for using social network activity taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because Miura at ¶ [0118] that by using its techniques, a user receives notifications of friend’s activities that are of potential interest to the user and can be presented with the option for joining live feeds that 
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for using social network activity taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because the claimed invention is merely a combination of old elements (the techniques for using social network activity taught by Miura, the techniques for combining different content sources taught by Todd, and the systems for merging television and game channels disclosed by Garcia), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 18: The combination of Garcia, Todd, and Miura teaches the limitations as shown in the rejections above.
Garcia does not explicitly disclose, but Miura, as shown, teaches the following limitations:
wherein the interactive multimedia game is configured as a downloadable executable that, if activated by the user, allows the user to engage with the interactive multimedia game (see at least ¶ [0143]: the minigame code can be generated at the console and uploaded to a cloud system and made available for download by other users. In another embodiment, the minigame code is generated by the cloud system after receiving the selected portion of the users gameplay input data and game state metadata. The cloud system processes the selected portion of the users gameplay input data and game state metadata to generate the minigame code based on videogame code stored in the cloud system. Once generated, the minigame can be made available for cloud-based gaming wherein execution of the minigame occurs in the cloud-based system, but can also be made available for download to traditional console-based systems for execution on the console to facilitate console-based gameplay of the minigame. .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for automatically-generating mini-games for cloud-gaming taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because Miura at ¶ [0143] that by using its techniques, “the minigame can be made available for cloud-based gaming wherein execution of the minigame occurs in the cloud-based system, but can also be made available for download to traditional console-based systems for execution on the console to facilitate console-based gameplay of the minigame. In this manner, minigame's can be created and played by both users of console-based video gaming systems and users of cloud-based video gaming systems.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for automatically-generating mini-games for cloud-gaming taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because the claimed invention is merely a combination of old elements (the techniques for automatically-generating mini-games for cloud-gaming taught by Miura, the techniques for combining different content sources taught by Todd, and the systems for merging television and game channels disclosed by Garcia), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 20: The combination of Garcia, Todd, and Miura teaches the limitations as shown in the rejections above. Further, Garcia, as shown, discloses the following limitations:
using the host computer, directing the user to a game server if the user interacts with the second graphical user interface (see at least ¶ [0049]: if there are invitations, then at step 118 the user is prompted to join the private channel. At step 120 if the user accepts the invitation, then at step 124 the .

Claim 21: The combination of Garcia, Todd, and Miura teaches the limitations as shown in the rejections above. Further, Garcia, as shown, discloses the following limitations:
wherein the analyzing the metadata to determine a context of the video program comprises determining at least one event in the video program (see at least ¶ [0028]: he set-top box 30 will use information in the local video gaming database 40 to build the video game channels in the electronic programming guide information 34. In order to do this, the set-top box 30, may combine event information, for example from Event Information Tables sent with linear programming via communications network 36 or included as metadata with events, such as with video-on-demand (VOD) movies or other programming. This is described further below; see also at least ¶ [0029]: both the online video gaming database 42 and local video gaming database 40 contain information regarding the genres of different video games. This information may be used by a recommendation engine in order to recommend other video games or audiovisual broadcast programming events from a service provider. Note that audiovisual broadcast events may come from satellite networks, cable networks, internet protocol television networks, terrestrial broadcast television and the like. For example, if user 20 either joins, plays, or watches a video game such as Jurassic Park™, then the recommendation engine may flag movies or other audiovisual programming events that are tagged with the genres of adventure, sci-fi or action, and recommend them to the user 20; see also at least ¶¶ [0034]-[0036] and [0084]-[0089]).

Claim 22: The combination of Garcia, Todd, and Miura teaches the limitations as shown in the rejections above. 
Garcia does not explicitly disclose, but Miura, as shown, teaches the following limitations:
wherein determining the at least one event comprises determining one or more of identity of persons in the video program, actions performed in the video program, and goals achieved in the video program (see at least ¶ [0095]: a scene can be both geographic and temporal in nature. That is, the scene may not only define a geographic region within a virtual space defined by the video game, but may also be configured to exist during a certain time or at a particular chronological point within the larger context of the video game. Such a scene may have defined objectives or goals that are to be accomplished by the player. Thus, game breakpoints can be defined based on chronology or other temporal aspects as defined by the video game; see also at least ¶¶ [0087], [0093]-[0094], [0098], and [0100]-[0103]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for automatically-generating mini-games for cloud-gaming taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because Miura at ¶ [0139] that by using its techniques, “users can enjoy multi-portion game demos which provide a better sense of the scope of the full videogame, and which can feature gameplay in a continuous manner from one portion to the next.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for automatically-generating mini-games for cloud-gaming taught by Miura with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because the claimed invention is merely a combination of old elements (the techniques for automatically-generating mini-games for cloud-gaming taught by Miura, the techniques for combining different content sources taught by Todd, and the systems for merging television and game channels disclosed by Garcia), in the combination each element merely 


Claim 8 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Garcia Navarro (U.S. Pub. No. 2016/0184704 A1) (hereinafter “Garcia”) in view of Todd (U.S. Pub. No. 2018/0316944 A1) and further in view of Perlman et al. (U.S. Pub. No. 2015/0141145 A1) (hereinafter “Perlman”).

Claim 8: The combination of Garcia and Todd teaches the limitations as shown in the rejections above. Further, Garcia, as shown, discloses the following limitations:
wherein the interactive multimedia game […], if activated by the user, allows the user to engage with the interactive multimedia game (see at least ¶ [0049]: if there are invitations, then at step 118 the user is prompted to join the private channel. At step 120 if the user accepts the invitation, then at step 124 the user joins the private channel, which may include sending an acknowledgement by communication back to the individual who invited the user 20 to join the channel. At step 126, the online video gaming database and local video gaming database are updated to include the new participant. At step 127, if the user wishes to join another channel, then the method moves to step 122; see also at least ¶ [0052]: the user 20 may connect the video game console 26 to the set-top box 30 and request to play “Final Fantasy.” If so, the method proceeds to step 132 to determine whether the user wants to join the public channel as either a viewer or a game player; see also at least ¶¶ [0004], [0020]-[0022], [0027]-[0030] and [0076]-[0090]).

Garcia does not explicitly disclose, but Perlman, a shown, teaches the following limitations:
wherein the interactive multimedia game is configured as a scripted advertisement that (see at least ¶ [0279]: FIG. 21 illustrates an interactive advertisement where the user is to select the exterior and interior colors of a car while the car rotates around in a showroom, while real-time ray tracing shows how 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for providing advertising in the form of videogames as taught by Perlman with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because Perlman at ¶ [0281] that by using its techniques, “such advertisements launch almost instantly, and run perfectly, no matter what the user's client 415 capabilities are. So, they launch more quickly than thin client interactive ads, are vastly richer in the experience, and are highly reliable.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for providing advertising in the form of videogames as taught by Perlman with the systems for merging television and game channels disclosed by Garcia (as modified by Todd), because the claimed invention is merely a combination of old elements (the techniques for providing advertising in the form of videogames as taught by Perlman, the techniques for combining different content sources taught by Todd, and the systems for merging television and game channels disclosed by Garcia), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).


Claim 19 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Garcia Navarro (U.S. Pub. No. 2016/0184704 A1) (hereinafter “Garcia”) in view of Todd (U.S. Pub. No. 2018/0316944 A1) and Miura et al. (U.S. Pub. No. 2014/0179439 A1) (hereinafter “Miura”) and further in view of Perlman et al. (U.S. Pub. No. 2015/0141145 A1) (hereinafter “Perlman”).

Claim 19: The combination of Garcia, Todd, and Miura teaches the limitations as shown in the rejections above. Further, Garcia, as shown, discloses the following limitations:
wherein the interactive multimedia game […], if activated by the user, allows the user to engage with the interactive multimedia game (see at least ¶ [0049]: if there are invitations, then at step 118 the user is prompted to join the private channel. At step 120 if the user accepts the invitation, then at step 124 the user joins the private channel, which may include sending an acknowledgement by communication back to the individual who invited the user 20 to join the channel. At step 126, the online video gaming database and local video gaming database are updated to include the new participant. At step 127, if the user wishes to join another channel, then the method moves to step 122; see also at least ¶ [0052]: the user 20 may connect the video game console 26 to the set-top box 30 and request to play “Final Fantasy.” If so, the method proceeds to step 132 to determine whether the user wants to join the public channel as either a viewer or a game player; see also at least ¶¶ [0004], [0020]-[0022], [0027]-[0030] and [0076]-[0090]).

Garcia does not explicitly disclose, Miura does not explicitly teach, but Perlman, as shown, teaches the following limitations:
wherein the interactive multimedia game is configured as a scripted advertisement that (see at least ¶ [0279]: FIG. 21 illustrates an interactive advertisement where the user is to select the exterior and interior colors of a car while the car rotates around in a showroom, while real-time ray tracing shows how the car looks. Then the user chooses an avatar to drive the car, and then the user can take the car for a drive either on a race track, or through an exotic locale such as Monaco. The user can select a larger engine, or better tires, and then can see how the changed configuration affects the ability of the car to accelerate or hold the road).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for providing advertising in the form of 
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for providing advertising in the form of videogames as taught by Perlman with the systems for merging television and game channels disclosed by Garcia (as modified by Todd and Miura), because the claimed invention is merely a combination of old elements (the techniques for providing advertising in the form of videogames as taught by Perlman and the systems for merging television and game channels disclosed by Garcia), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered. The cancellation of claims 12 and 23 obviates the rejections under § 112 thereto. The arguments regarding the rejections of the claims under §§ 102 and 103 are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to advertising in videogames.
Ackley et al. (U.S. Pub. No. 2005/0020359 A1) (interactive video playback systems);
Goldman et al (U.S. Pub. No. 2011/0244954 A1) (online social media gaming); and
Taylor et al. (U.S. Pat. No. 9,342,490 B1) (browser-based notification overlays).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622